Exhibit 10.2

 

DEFINITIVE AGREEMENT

 

AMENDMENT NO. 1

 

Dated as of October 27, 2014

 

to and under

 

Credit Agreement

Dated as of October 28, 2013

 

Each of SOUTH STATE CORPORATION, formerly known as “First Financial
Holdings, Inc.” (the “Company”), and U.S. BANK NATIONAL ASSOCIATION (the
“Lender”) agree as follows:

 

1.                                      Credit Agreement.

 

Reference is made to the Credit Agreement, dated as of October 28, 2013, between
the Company and the Lender (said credit agreement, as amended, supplemented or
modified from time to time, the “Credit Agreement”). Terms used but not defined
in this Amendment No. 1 (this “Amendment”) shall have the meanings ascribed to
them in the Credit Agreement.

 

2.                                      Amendments. On and after the Effective
Date (as defined in Section 5 below), the Credit Agreement shall be amended as
hereinafter set forth.

 

(a)                                 The first Recital to the Credit Agreement
shall be amended by deleting the first sentence thereof in its entirety and
replacing it with the following sentence “The Company has requested that the
Lender extend to it credit in the aggregate principal amount not to exceed
$20,000,000 in the form of Revolving Loans.”

 

(b)                                 Section 1.1(a) shall be amended:

 

(i)                                     by inserting the following definitions
where alphabetically appropriate:

 

“‘AML Laws’ means all laws, rules, and regulations of any jurisdiction
applicable to the Lender, the Company, or any Subsidiary from time to time
concerning or relating to anti-money laundering.

 

‘Anti-Corruption Laws’ means all laws, rules, and regulations of any
jurisdiction applicable to the Company or any Subsidiary from time to time
concerning or relating to bribery or corruption.

 

‘CP Balance’ shall mean, with respect to any Fiscal Quarter, the average
aggregate balance of U.S. Bank National Association commercial paper and
Eurodollar investments held by the Company and each Bank Subsidiary with Lender
during such Fiscal Quarter, which investments are subject to partial or total
redemption at the option of the investor by not less than thirty-one (31)
calendar days prior oral and written notification to the Lender.”;

 

--------------------------------------------------------------------------------


 

(ii)                                  by deleting the definition of “Commitment
Fee Percentage” in its entirety and replacing it with the following:

 

“‘Commitment Fee Percentage’ shall mean, for any Fiscal Quarter (or portion
thereof), the greater of (a) 0.00% or (b) the percentage determined by
subtracting the Facility Usage Adjustment Percentage for such Fiscal Quarter (or
portion thereof) from (i) 0.275%, if the CP Balance for such Fiscal Quarter is
less than $10,000,000, (ii) 0.175%, if the CP Balance for such Fiscal Quarter is
at least $10,000,000 but less than $20,000,000, and (iii) 0.075%, if the CP
Balance for such Fiscal Quarter is at least $20,000,000.”;

 

(iii)                               by inserting where alphabetically
appropriate the following definitions:

 

“‘Facility Usage Adjustment Percentage’ shall mean, for any Fiscal Quarter (or
portion thereof), (a) 0.00%, if the Average Daily Principal Balance during such
Fiscal Quarter (or portion thereof) is $5,000,000 or less, (b) 0.075%, if the
Average Daily Principal Balance during such Fiscal Quarter (or portion thereof)
is greater than $5,000,000 but less than or equal to $10,000,000, and (c) 0.15%,
if the if the Average Daily Principal Balance during such Fiscal Quarter (or
portion thereof) is greater than $10,000,000 but less than or equal to
$15,000,000, and (d) 0.225%, if the Average Daily Principal Balance during such
Fiscal Quarter (or portion thereof) is greater than $15,000,000.

 

‘FATCA’ means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

 

‘OFAC’ shall mean the Office of Foreign Assets Control of the U.S. Department of
the Treasury.”;

 

(iv)                              by deleting the amount “30,000,000” where it
appears in the definition of “Revolving Credit Commitment” and replacing said
amount with “$20,000,000”;

 

(v)                                 by inserting where alphabetically
appropriate the following definitions:

 

“‘Sanctions’ means economic or financial sanctions or trade embargoes or
restrictive measures enacted, imposed, administered or enforced from time to
time by the U.S. government, including those administered by OFAC, the U.S.
Department of State, or the U.S. Department of Commerce, or any other relevant
Government Authority.

 

‘Sanctioned Country’ means, at any time, a country or territory which is, or
whose government is, the subject or target of any Sanctions broadly restricting
or prohibiting dealings with such country, territory or government (currently,
Cuba, Iran, Burma, North Korea, Sudan, and Syria).

 

2

--------------------------------------------------------------------------------


 

‘Sanctioned Person’ means, at any time, any Person with whom dealings are
restricted or prohibited under Sanctions, including: (a) any Person listed in
any Sanctions-related list of designated Persons maintained by the United States
(including by OFAC, the U.S. Department of State, or the U.S. Department of
Commerce), or any other relevant Government Authority; (b) any Person located,
organized or resident in, or any Government Authority of, a Sanctioned Country;
or (c) any Person 25% or more directly or indirectly owned by, controlled by, or
acting for the benefit or on behalf of, any Person described in clauses (a) or
(b) hereof.

 

‘South State Bank’ shall mean South State Bank, a South Carolina banking
corporation.”; and

 

(vi)                              by deleting the date “October 27, 2014” where
it appears in the definition of “Termination Date” and replacing said date with
“October 26, 2015”.

 

(c)                             The name “SCBT” shall (i) be deleted where it
appears in (A) the second line of the definition of “Material Adverse Effect”,
(B) the first line of the definition of “Net Income”, (C) the first and third
lines of Section 3.20 of the Credit Agreement, and (D) the first line of
Section 5.11(e) of the Credit Agreement, and (ii) in each such case, be replaced
with the name “South State Bank”.

 

(d)                            Section 2.7 of the Credit Agreement shall be
amended by deleting in its entirety the parenthetical phrase “(excluding taxes
on its overall income and franchise taxes)” where it appears in the fourth line
thereof and replacing it with the following: ‘(excluding Taxes on its overall
income and franchise Taxes and any Taxes imposed on the Lender pursuant to
FATCA)”.

 

(e)                             Section 2.8 of the Credit Agreement shall be
amended by inserting the paragraph enumerator “(a)” immediately before the
phrase “If any Tax is required” where it appears in the first line thereof and
by adding the following as a new paragraph (b):

 

“(b) If a payment made to any participant under Section 8.2(b) (a “Participant”)
under any this Agreement or any Related Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Participant were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Participant shall deliver to the Company and the Lender at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Lender such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Company or the Lender as may be
necessary for the Company and the Lender to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (b), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.”

 

3

--------------------------------------------------------------------------------


 

(f)                              Immediately after Section 3.21 of the Credit
Agreement, there shall be added as Section 3.22 of the Credit Agreement the
following provision:

 

“3.22                  AML Laws; Anti-Corruption Laws and Sanctions. The Company
has implemented and maintains in effect policies and procedures designed to
ensure compliance by the Company, its Subsidiaries and their respective
Affiliates and agents with Anti-Corruption Laws, applicable AML Laws and
applicable Sanctions. None of (a) the Company or any Subsidiary or any of their
respective directors or officers, or, to the knowledge of the Company, any of
their respective Affiliates, or (b) to the knowledge of the Company, any agent
of the Company or any Subsidiary or other Affiliate of the Company or such
Subsidiary that will act in any capacity in connection with or benefit from the
credit facility established hereby, (i) is a Sanctioned Person, or (ii) is in
violation of AML Laws, Anti-Corruption Laws, or Sanctions. No borrowing of a
Loan, use of proceeds of a Loan, or other transaction contemplated by this
Agreement will cause a violation of AML Laws, Anti-Corruption Laws or applicable
Sanctions by any Person participating in the transactions contemplated by this
Agreement, whether as lender, borrower, guarantor, agent, or otherwise. The
Company represents that, except as disclosed to the Lender prior to the date of
this Agreement, neither it nor any of its Subsidiaries, or, to the knowledge of
the Company, any other Affiliate of the Company or such Subsidiary has engaged
in or intends to engage in any dealings or transactions with, or for the benefit
of, any Sanctioned Person or with or in any Sanctioned Country.”

 

(g)                             Section 5.1 is hereby amended by deleting clause
(b) thereof in its entirety and replacing it with the following

 

“(b) comply in all Material respects with all Requirements of Law and maintain
in effect and enforce policies and procedures designed to ensure compliance by
the Company, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws, applicable AML Laws and
applicable Sanctions;”

 

(h)                            Section 5.11(e) shall be amended by deleting the
amount “$10,500,000” where it appears at the end of said section and replacing
said amount with “$10,000,000”.

 

(i)                                There shall be added, immediately following
Section 6.7, the following new Section 6.8:

 

“6.8                         Prohibited Borrowings and Uses of Proceeds. Not
request any borrowing of a Loan or use, and shall ensure that its Subsidiaries
and its or their respective Affiliates and agents will not, to the best
knowledge of the Company or any such Subsidiary or Affiliate, use, directly or
indirectly, the proceeds of any such Loan, or lend, contribute or otherwise make
available such proceeds to any Subsidiary, other Affiliate of the Company or
such Subsidiary, joint venture partner or other Person, (a) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws or AML Laws, (b) for the purpose of funding, financing or
facilitating any activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country, or involving any goods originating in or
with a Sanctioned Person or Sanctioned Country, or (c) in any

 

4

--------------------------------------------------------------------------------


 

manner that would result in the violation of any Sanctions by any Person
(including any Person participating in the transactions contemplated hereunder,
whether as underwriter, advisor lender, investor or otherwise).”

 

(j)                               Section 8.8 shall be amended by deleting the
name “First Financial Holdings, Inc.” where it appears in the notice address
immediately after the clause “if to the Company:” and replacing said name with
“South State Corporation”.

 

3.                                 Continuing Effect of Credit Agreement. The
provisions of the Credit Agreement, as amended by the amendments in Section 2
hereof, are and shall remain in full force and effect and are hereby in all
respects confirmed, approved and ratified.

 

4.                                 Representations and Warranties. In order to
induce the Lender to agree to the amendments contained herein, the Company
hereby represents and warrants as follows:

 

(a)                            The Company has the power, and has taken all
necessary action to authorize it, to execute, deliver and perform in accordance
with their respective terms, this Amendment and the Credit Agreement as amended
by this Amendment. This Amendment has been duly executed and delivered by the
duly authorized officers of the Company and is, and the Credit Agreement as
amended by this Amendment is, the legal, valid and binding obligation of the
Company enforceable in accordance with its terms.

 

(b)                            Each of the representations and warranties set
forth in Section 3 of the Credit Agreement, after giving effect to this
Amendment, shall be made at and as of the Effective Date, except to the extent
that any such representations or warranties are made as of a specified date or
with respect to a specified period of time, in which case such representations
and warranties shall be made as of such specified date or with respect to such
specified period.

 

5.                                 Conditions to Effectiveness. This Amendment
shall be effective as of October 27, 2014 (the “Effective Date”), but only after
the Lender, in its sole discretion, shall have determined that each of the
following conditions has been satisfied by the Company or waived by the Lender:

 

(a) The Lender shall have received each of the following in form and substance
satisfactory to it:

 

(i)            this Amendment duly executed by the Company and the Lender;

 

(ii)           an incumbency certificate, dated the Effective Date, executed by
the secretary or assistant secretary of the Company, which shall identify by
name and title, and bear the signature of, each officer of the Company
authorized to sign this Amendment and the documents delivered by the Company
hereunder and to effect the amendments contemplated hereby (each such officer,
an “Authorized Officer”);

 

(iii)          either a copy of the by-laws of the Company, certified on the
Effective Date by the secretary or assistant secretary of the Company, or a
certificate, dated the Effective Date, of the secretary or assistant secretary
of the Company certifying that the by-laws of the Company, as delivered

 

5

--------------------------------------------------------------------------------


 

to the Lender under Section 4.1 of the Credit Agreement, remain in full force
and effect without amendment or modification of any kind;

 

(iv)                              either a copy of the by-laws of South State
Bank, certified on the Effective Date by the secretary or assistant secretary of
the South State Bank, or a certificate, dated the Effective Date, of the
secretary or assistant secretary of South State Bank certifying that the by-laws
of South State Bank, as delivered to the Lender under Section 4.1 of the Credit
Agreement, remain in full force and effect without amendment or modification of
any kind;

 

(v)                                 a Certificate of Existence for the Company,
issued by the Office of the Secretary of State of South Carolina, and either
certified copies of the Articles of Incorporation of the Company, issued by the
Office of the Secretary of State of South Carolina, or a certificate, dated the
Effective Date, of the secretary or assistant secretary of the Company
certifying that the Articles of Incorporation of the Company, as delivered to
the Lender under Section 4.1 of the Credit Agreement, remain in full force and
effect without amendment or modification of any kind;

 

(vi)                              a Certificate of Existence for South State
Bank and certified copies of the Articles of Incorporation of South State Bank,
in each case issued by the Office of the Secretary of State of South Carolina;

 

(vii)                           copies (in form and substance satisfactory to
the Lender), certified on the Effective Date by the secretary or assistant
secretary of the Company, of resolutions of the Company authorizing the
execution and delivery of this Amendment;

 

(viii)        a certificate, dated the Effective Date, of an Authorized Officer
stating that each representation made or deemed made under Section 4 of this
Amendment is true and correct on and as of such date or, in the case of any such
representation or warranty that is made as of a specified date or with respect
to a specified period of time, as of such specified date or with respect to such
specified period;

 

(ix)                              an opinion of counsel for the Company, who may
be in-house counsel, dated the Effective Date, with respect to this Amendment,
the Credit Agreement as amended hereby, and the matters contemplated hereby and
thereby; and

 

(x)                                 such other information, documents or
materials as the Lender may have reasonably requested.

 

6

--------------------------------------------------------------------------------


 

6.                                 Governing Law. This Amendment shall, pursuant
to New York General Obligations Law 5-1401, be construed in accordance with and
governed by the law of the State of New York.

 

7.                                 Counterparts. This Amendment may be signed in
any number of counterparts, each of which shall be an original, with the same
effect as if the signatures thereto were upon the same instrument.

 

8.                                 Headings. Section headings in this Amendment
are included herein for convenience and reference only and shall not constitute
a part of this Amendment for any other purpose.

 

[Signature page follows.]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized officers all as of the date set forth below.

 

 

SOUTH STATE CORPORATION

 

 

 

 

 

By:

 

 

Name:

John C. Pollok

 

Title:

Chief Financial Officer

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

 

 

Name:

Jeffrey P. Googins

 

Title:

Vice President

 

Amendment No. 1 to and under Credit Agreement

 

--------------------------------------------------------------------------------

 